--------------------------------------------------------------------------------

Exhibit 10.75

EXECUTION

 

SECURITY CESSION AND PLEDGE

 

DATED 21 JULY, 2017

 

given by

 

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
(as cedent)

 

in favour of

 

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)

 

NEDBANK LIMITED
(ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING DIVISION)

 

and

 

EACH OF THE OTHER SECURED CREDITORS
(as cessionaries)

 

in respect of certain Shares, Shareholder Claims and Related Rights

--------------------------------------------------------------------------------

[logo.jpg]

--------------------------------------------------------------------------------

CONTENTS

Clause   Page       1. Interpretation 3 2. Pledge and Cession in Security 5 3.
Duration 5 4. Representations and Warranties by the Cedent 6 5. Undertakings by
the Cedent 7 6. Delivery of Documents 8 7. Corporate action in respect of the
Shares 9 8. Rights of the Cedent before Default 9 9. Enforcement 10 10.
Appropriation of Proceeds 12 11. Payments 12 12. Power of Attorney 12 13.
Further Assurances 12 14. Additional Rights 13 15. Cedent bound notwithstanding
certain circumstances 13 16. Keeping, inspection and delivery of records 13 17.
Exemption from Liability 14 18. Changes to the Parties 14 19. Severability 14
20. Governing Law 15 21. Jurisdiction 15 22. Miscellaneous Matters 15


Schedule 1 Shares and Shareholder Claims 17       Signature Page    21

2

--------------------------------------------------------------------------------

THIS AGREEMENT is made between:

(1)

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED, registration number
2002/031446/07, as pledgor and cedent (the Cedent);

    (2)

FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) and
NEDBANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING DIVISION)
as Secured Creditors; and

    (3)

EACH OF THE OTHER SECURED CREDITORS (as defined in this Agreement below).

BACKGROUND:

As security for the due and punctual performance of the Secured Obligations, the
Cedent has agreed to pledge its Shares and to cede in securitatem debiti all its
Secured Property to the Secured Creditors, on the terms set out in this
Agreement.

1.

INTERPRETATION


1.1

Definitions

   

In this Agreement:


1.1.1

Common Terms Agreement means the common terms agreement, dated on or about 20
July, 2017, between, among others, the Cedent (as borrower), FirstRand Bank
Limited (acting through its Rand Merchant Bank division) and Nedbank Limited
(acting through its Corporate and Investment Banking division) (as original
lenders) and FirstRand Bank Limited (acting through its Rand Merchant Bank
division) (as facility agent).

    1.1.2

Cell C means Cell C Proprietary Limited (registration number 1999/007722/07), a
company registered under the laws of South Africa.

    1.1.3

DNI means DNI-4PL Contracts Proprietary Limited (registration number
2005/040937/07), a company registered under the laws of South Africa.

    1.1.4

Party means a party to this Agreement.

    1.1.5

Related Rights means, in relation to any Shares and Shareholder Claims:


  (a)

any monies, distributions and proceeds (including the proceeds of a disposal or
other realisation) accrued or receivable in respect of all or part thereof;

        (b)

all rights and benefits in respect of any agreement for the disposal or other
realisation thereof;

        (c)

all contracts, warranties, remedies, Security, indemnities and other
undertakings in respect thereof; and

        (d)

any of the reversionary interests referred to in Clause 4.7.4 (Secured
Property).


1.1.6

Secured Creditor means each person who is or becomes a Finance Party under (and
as defined in) the Common Terms Agreement, from time to time.

    1.1.7

Secured Obligations means all present and future obligations and indebtedness of
whatsoever nature (whether actual or contingent and whether owed jointly or
severally or in any other capacity whatsoever, including any liability to pay
damages or pursuant to enrichment) which an Obligor may now or at any time
hereafter owe or have towards any Secured Creditor under or in connection with
the Finance Documents.

3

--------------------------------------------------------------------------------


1.1.8

Secured Property means, collectively:


  (a)

the Shares;

        (b)

the Shareholder Claims; and

        (c)

the Related Rights,


and all of the Cedent's rights, title and interests therein and thereto and
claims against any person in respect thereof, of whatsoever nature and howsoever
arising (whether actual, prospective or contingent, direct or indirect, arising
under common law or statute, whether a claim for the payment of money or the
performance of another obligation and whether or not those rights and interests
were within the contemplation of the Parties at the Signature Date) and, in each
case, any property forming part thereof.

    1.1.9

Shareholder Claims means any and all claims of any nature whatsoever and
howsoever arising which the Cedent now has, or from time to time in future may
have (other than claims in respect of trade credit in respect of goods and
services supplied by the Cedent from time to time in the ordinary course of
business), against, and any and all indebtedness of any nature whatsoever and
howsoever arising which are now, or from time to time in future may be, owed to
the Cedent by Cell C or DNI (whether in the form of shareholder loans,
inter-company loans or any other form of credit provided by the Cedent to Cell C
or DNI), together with the benefit of any Security given to the Cedent in
respect of those claims.

    1.1.10

Shares means all of the following shares and securities of which it is or
becomes the legal or beneficial owner from time to time or which may be issued
or transferred to it in future:


  (a)

75,000,000 ordinary shares and all other shares acquired by the Cedent in the
share capital of Cell C;

        (b)

44,999,999 ordinary shares and all other shares acquired by the Cedent in the
share capital of DNI;

        (c)

any capitalisation shares or bonus shares issued in respect of the shares
referred to in paragraphs (a) and (b) above); and

        (d)

any securities issued in substitution or exchange for the securities in
paragraphs (a), (b) and (c) above,


including, for the avoidance of doubt, all dividends (whether paid or unpaid),
rights to dividends and voting rights in relation to those shares and
securities.

    1.1.11

Signature Date means the date on which, once this Agreement has been signed by
all the Parties, it is signed by the last Party to do so.


1.2

Construction


1.2.1

Terms and expressions defined in the Common Terms Agreement, unless expressly
defined in this Agreement, have the same meaning in this Agreement.

    1.2.2

The provisions of Clauses 1.3 (Construction) and 1.4 (Third Party Rights) of the
Common Terms Agreement apply to this Agreement as though they were set out in
full in this Agreement, except that any reference in that clause to the Common
Terms Agreement is to be construed as references to this Agreement.

4

--------------------------------------------------------------------------------


1.2.3

Any undertaking of the Cedent under this Agreement remains in force until the
Final Discharge Date.

    1.2.4

If any Secured Creditor considers that an amount paid to it under a Finance
Document is capable of being avoided or otherwise set aside on the
sequestration, liquidation, business rescue or administration of the payer or
otherwise, then that amount will not be considered to have been irrevocably
discharged for the purposes of this Agreement.


2.

PLEDGE AND CESSION IN SECURITY


2.1

Pledge and cession

   

The Cedent hereby pledges to the Secured Creditors all its Shares and cedes in
securitatem debiti to the Secured Creditors, jointly and severally, all its
Secured Property, in each case individually and collectively with all other
Secured Property, as continuing general covering collateral security for the
due, proper and punctual payment and performance in full of all the Secured
Obligations, on the terms set out in this Agreement, which pledge and cession
the Secured Creditors accept.

    2.2

Nature of pledge and cession


2.2.1

The pledge and cession contemplated by this Agreement are intended to operate as
a pledge and a cession of each part and all of the Shares and the Secured
Property, individually and collectively.

    2.2.2

If, for any reason, any Security intended to be created under this Agreement is
or becomes illegal, invalid or unenforceable in respect of some of the Shares or
the Secured Property, the pledge of those Shares and the cession of that Secured
Property shall be severed from this Agreement, and this Agreement and all the
Security created over the remainder of the Secured Property shall continue in
full force and effect.

    2.2.3

The cession contemplated by this Agreement operates as a security cession and
not as an outright cession, and the Cedent retains bare ownership of all the
Secured Property, subject to the rights of the Secured Creditors as secured
creditors under this Agreement.


2.3

Cedent remains liable to perform obligations

   

Notwithstanding any other provision of a Finance Document, the Cedent shall
remain liable to perform all its duties and obligations, whether contractual or
otherwise, in respect of the Secured Property and nothing in this Agreement or
the exercise by a Finance Party of any right under a Finance Document shall
constitute or be deemed to constitute a delegation to or acceptance by a Finance
Party of any obligation of the Cedent or any other person.


3.

DURATION

   

This Agreement and the Security created pursuant to this Agreement:


3.1

comes into full force and effect on the Signature Date without any further
action, consent or authority required from any person;

    3.2

unless otherwise agreed by the Secured Creditors, shall not terminate before the
Final Discharge Date; and

5

--------------------------------------------------------------------------------


3.3

shall remain of full force and effect, notwithstanding any intermediate
discharge or settlement of, or temporary fluctuation in, the Secured
Obligations.


4.

REPRESENTATIONS AND WARRANTIES BY THE CEDENT


4.1

General


4.1.1

The Cedent makes the representations and warranties set out in this Clause 4 to
each Finance Party on each day that this Agreement is in force. References in
this Clause to "it" or "its", unless the context otherwise requires, is a
reference to the Cedent.

    4.1.2

The Finance Parties enter into the Finance Documents on the strength of and
relying on the representations and warranties set out in this Clause 4, each of
which is a separate representation and warranty, given without prejudice to any
other representation or warranty and is deemed to be a material representation
or warranty (as applicable) inducing the Finance Parties to enter into the
Finance Documents.


4.2

Status


4.2.1

It is a limited liability company, duly incorporated and validly existing under
the laws of South Africa.

    4.2.2

It has the power to own its assets (including all the Secured Property) and
carry on its business as it is being conducted.


4.3

Powers and authority

   

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, this Agreement and the
transactions contemplated by this Agreement.

    4.4

Legal validity

   

This Agreement:


4.4.1

creates the Security it purports to create and is not liable to be avoided or
otherwise set aside on its liquidation or business rescue or otherwise; and

    4.4.2

constitutes its legally valid and binding obligation, enforceable against it in
accordance with its terms.


4.5

Non-conflict

   

Its entry into and the performance of its obligations under this Agreement, the
transactions contemplated by and the Security created under this Agreement, do
not and will not conflict with:


4.5.1

any law or regulation applicable to it;

    4.5.2

its constitutional documents; or

    4.5.3

any material agreement or instrument binding upon it or any of its assets, or
constitute a default or termination event (however described) under any such
document.

6

--------------------------------------------------------------------------------


4.6

Authorisations


4.6.1

All authorisations required by it in connection with the entry into,
performance, validity and enforceability of, the transactions contemplated by
and the Security established under, this Agreement have been obtained or
effected (as appropriate) and are in full force and effect.

    4.6.2

If it is required to give notice to or obtain consents or waivers from any
person to pledge the Shares and cede the Secured Property under this Agreement,
all such notices have been given and consents or waivers obtained before the
Signature Date.


4.7

Secured Property


4.7.1

The Secured Property is and will be valid and all rights evidenced thereby or
which exists in respect thereof are and will be legally valid, binding and fully
enforceable in accordance with their terms in all respects.

    4.7.2

It is and will remain the sole legal and beneficial owner of all of the Secured
Property over which it purports to grant the Security under this Agreement, to
the exclusion of all others.

    4.7.3

No person has an option or right of refusal over the Secured Property or any
part thereof which would apply on an enforcement by a Secured Creditor of its
rights under this Agreement.

    4.7.4

No part of the Secured Property has been pledged, ceded (either outright or as
security), discounted, factored, mortgaged under notarial bond or otherwise, or
otherwise disposed of or hypothecated, nor is it subject to any other right or
claim in favour of any person (including any rights of pre-emption) which would
apply on enforcement by a Secured Creditor of its rights under this Agreement.
If any Secured Property is subject to Security in breach of this representation
and warranty then, without prejudice to any other rights that the Secured
Creditors may have, any reversionary or other interests the Cedent may have in
the said Secured Property are also ceded to the Secured Creditors.

    4.7.5

The Shares are fully paid-up and have been validly issued or transferred to it
in compliance with all applicable laws and regulations and are held in
uncertificated form.


5.

UNDERTAKINGS BY THE CEDENT

   

The Cedent is bound by the undertakings set out in this Clause 5. The
undertakings in this Clause 5 remain in force from the Signature Date until the
Final Discharge Date.


5.1

Negative pledge

   

The Cedent:


5.1.1

shall not grant or permit to exist any further Security over any Secured
Property or dispose of the Secured Property in any manner without the express
prior consent of the Secured Creditors; and

    5.1.2

must at all times keep the Secured Property free of judicial attachments and
other Security.


5.2

Preservation of Secured Property


5.2.1

The Cedent undertakes:

7

--------------------------------------------------------------------------------


  (a)

to the extent reasonably possible, that it shall not permit any material
depreciation of the value of, or a variation of rights relating to, the Secured
Property or any of them to occur without the express prior consent of the
Secured Creditors;

        (b)

not to take or omit to take any action which could reasonably be expected to
adversely affect the rights of the Secured Creditors under this Agreement or the
effectiveness of the Security created by this Agreement;

        (c)

to take all appropriate steps required from time to time for the care,
preservation and protection of the Secured Property and the rights of the
Secured Creditors under this Agreement; and

        (d)

to timeously comply in full with all its obligations in respect of the Secured
Property, from time to time.


5.2.2

The Cedent waives for the benefit of the Secured Creditors any and all rights it
may have in respect of the Secured Property which conflict with or may restrict
the rights of the Secured Creditors under this Agreement.


5.3

Amounts received on account of Secured Property

   

If an Event of Default occurs and is continuing, the Cedent shall forthwith pay
and transfer to the Secured Creditors or to their order, and place them in
possession of, all cash and other assets received in respect of the Secured
Property.


6.

DELIVERY OF DOCUMENTS

   

The Cedent must deliver the documents set out this Clause 6 to the Secured
Creditors by no later than the Subscription Date (or in respect of Secured
Property acquired by the Cedent or otherwise arising thereafter, as soon as
reasonably possible after that property becomes Secured Property, but in any
event within 5 Business Days).


6.1

Shares

   

The Cedent must deliver to the Facility Agent in respect of all its Shares and
Shareholder Claims:


6.1.1

the original share certificates in respect of those Shares;

    6.1.2

share transfer forms in respect of those Shares, duly signed by the Cedent as
transferor and blank as to transferee;

    6.1.3

a copy of a notice by the Cedent to each of Cell C and DNI of the pledge and
cession of Shares and Shareholder Claims under this Agreement, together with an
acknowledgement of that notice signed by each of Cell C and DNI, in each case
substantially in the form of Schedule 1 (Shares and Shareholder Claims);

    6.1.4

a copy of the resolutions of the directors of each of Cell C and DNI approving
any transfer of Shares pursuant to this Agreement, substantially in the form of
Schedule 1 (Notice: Shares and Shareholder Claims).


6.2

Other requirements


6.2.1

If any Secured Property, or part thereof, is evidenced by a document, or when
the Cedent holds Security for any obligation owed to it in respect of Secured
Property and that Security is evidenced by a document, the Cedent shall, at the
request of the Secured Creditors, promptly deliver a certified copy of that
document to the Secured Creditors.

8

--------------------------------------------------------------------------------


6.2.2

In addition to the documents referred to above, the Cedent shall deliver to the
Secured Creditors:


  (a)

in respect of all Secured Property acquired by the Cedent or otherwise arising
after the Signature Date, all information and applicable items of documentation
referred to in Clause 6.1;

        (b)

any other documents relating to the Secured Property for which the Secured
Creditors may at any time reasonably call,


which documents must be delivered to the Secured Creditors within a reasonable
period, as agreed between the Secured Creditors and the Cedent and, failing such
agreement, within 5 Business Days.

    6.2.3

The Secured Creditors may retain possession of all documents delivered to them
under this Clause 6 and deal with them in accordance with the Finance Documents
until the Final Discharge Date, after which date they shall be returned to the
Cedent as soon as reasonably possible.

    6.2.4

If any third party consents are required by the Cedent to cede any of its
Secured Property under this Agreement, it must obtain those third party consents
before or on the Signature Date.


7.

CORPORATE ACTION IN RESPECT OF THE SHARES

   

Prior to the Secured Creditors exercising any of their rights in terms of Clause
9 (Enforcement), should any of the Shares be sub-divided, consolidated or
converted into any other shares, securities or rights, or any shares, securities
or rights be issued, distributed or otherwise received or accrued on account of
the Shares in connection with any corporate action or distribution made by
either of Cell C or DNI or otherwise, the sub-divided, consolidated or converted
shares, securities or rights, or such other issued, distributed, received or
accrued shares, securities or rights (as the case may be) shall automatically be
ceded in security and pledged to the Secured Creditors upon the terms of this
Agreement, and the Cedent shall take all such steps as are necessary to ensure
such shares, securities or rights are ceded in security and pledged to the
Secured Creditors in terms of this Agreement.

    8.

RIGHTS OF THE CEDENT BEFORE DEFAULT


8.1

Unless the Facility Agent has given the Cedent written notice of a Default which
is continuing (a Default Notice) or an Event of Default occurs and is
continuing, each Cedent is entitled, at its own cost, to:


8.1.1

enforce and receive payment for, delivery of or performance in respect of all
amounts or obligations owing in respect of the Secured Property in the ordinary
course of business and, subject to the Finance Documents, to appropriate amounts
so recovered to its own use (including any dividends or other benefits in
respect of its Shares and Shareholder Claims); and

    8.1.2

receive notice of every general meeting of shareholders of Cell C and DNI
(provided that each such notice is to be forwarded to the Secured Creditors as
if they were shareholders of Cell C and DNI (as applicable));

    8.1.3

attend every general meeting of the shareholders of Cell C and DNI, and exercise
all the votes attaching to the Shares at such meetings (provided that it will
not exercise those votes in a manner which is reasonably likely to (a) be
materially prejudicial to the validity or enforceability of this Agreement, (b)
materially impair the value of any Shares, or (c) be otherwise materially
prejudicial to the Secured Creditors).

9

--------------------------------------------------------------------------------

8.2

If the Facility Agent has given the written notice of a Default which is
continuing as contemplated in Clause 8.1 or an Event of Default is continuing,
all rights, powers and privileges attaching to the Secured Property, including,
but not limited to those set out in Clause 8.1, shall vest in the Secured
Creditors, jointly or severally, with the power to exercise them either in any
of their own name or in the name of the Cedent. If any Secured Creditor so
directs when a Default is continuing, the Cedent shall exercise the Secured
Creditors' rights, powers and privileges in its own name and to the greatest
extent permitted by applicable law.


9.

ENFORCEMENT


9.1

Rights of the Secured Creditors

   

If an Event of Default is continuing, the Secured Creditors (or any of them)
may, without prejudice to any other rights they may have against the Cedent,
exercise their rights under this Clause 9, and otherwise put into force and
effect all rights, powers and remedies available to them in relation to the
Secured Property, in such manner and on such terms and conditions as they in
their sole discretion consider most expedient. Without limiting the foregoing,
if an Event of Default is continuing, the Secured Creditors (or any of them)
may, and the Cedent hereby irrevocably and unconditionally authorises and
empowers each of them or their nominee, and appoints each of them in rem suam,
without any further authority or consent of any nature whatsoever required from
any person, in the name of any or all of the Secured Creditors or their nominee
or in the name of the Cedent to:


9.1.1

exercise all or any of the rights, powers and privileges and enforce all or any
obligations attaching to the Secured Property, in such manner and on such terms
as the Secured Creditors in their sole discretion deem fit;

    9.1.2

receive payment for, delivery of, and/or performance in respect of, the Secured
Property in their own name or that of their nominee;

    9.1.3

authorise any officer of any Secured Creditor (whose appointment need not be
proved) to sign, on behalf of and in the name of the Cedent, any document that
may be necessary to give effect to any disposal or realisation of Secured
Property by the Secured Creditors under this Clause;

    9.1.4

at the election of the Secured Creditors:


  (a)

sell or otherwise realise all or some of the Secured Property by public auction;

        (b)

sell or otherwise realise at a Fair Value all or some of the Secured Property by
private treaty; or

        (c)

take over all or some of the Secured Property at a Fair Value,

and, subject to the provisions of Clause 10 (Appropriation of Proceeds), apply
the proceeds of such sale, purchase or other realisation or transfer (including
the purchase price payable for any Secured Property taken over by the Secured
Creditors) against the Secured Obligations on the basis that any excess upon
realisation or balance owing to the Cedent (as the case may be) will be paid to
the Cedent and any shortfall on realisation will remain a debt due by the Cedent
to the Secured Creditors.

10

--------------------------------------------------------------------------------


For the purposes of paragraph (c) above, the Fair Value of any Secured Property
will be the value agreed in writing between the Secured Creditors and the Cedent
or, failing agreement within ten Business Days after delivery of a notice to the
Cedent stating that the Secured Creditors exercise their rights under this
Clause 9.1, the value determined by an independent chartered accountant employed
by either PwC, EY, Deloitte or KPMG agreed to by the Secured Creditors and the
Cedent (or, failing agreement within 5 Business Days, appointed, at the request
of either Party, by the President of the South African Institute of Chartered
Accountants, or the successor body thereto), which independent accountant shall
act as an expert and not as an arbitrator, shall be instructed to make his
determination within ten Business Days and shall determine the liability for his
charges (which shall be paid accordingly), provided that if a determination is
manifestly unjust and a court exercises its general power, if any, to correct
such determination, the Parties shall be bound thereby;

    9.1.5

institute any legal proceedings which the Secured Creditors may deem necessary
in connection with any sale, purchase or other realisation or transfer of any of
the Secured Property and to prosecute such proceedings to their final end and
conclusion, including the prosecution of such appeals and reviews as the Secured
Creditors in their discretion may determine;

    9.1.6

compromise any of the Secured Property, grant any extension or other indulgence
in respect of the Secured Property, agree to amend the terms of the Secured
Property, and/or release any security, guarantee or suretyship held for the
Secured Property or waive any right which relates to or constitutes part of the
Secured Property;

    9.1.7

give transfer of and convey valid title in any Secured Property to any person
(including a Secured Creditor); and/or

    9.1.8

take all such further or other steps as the Secured Creditors may consider
necessary to deal with the Secured Property in order to give effect to this
Agreement.


9.2

Undertakings by the Cedent in respect of realisation

   

On the Secured Creditors taking any action under Clause 9.1, or otherwise as
required by the Secured Creditors if an Event of Default is continuing, the
Cedent shall on demand by the Secured Creditors:


9.2.1

give written notice to all persons required by the Secured Creditors that
payment for, delivery of or performance in respect of the relevant Secured
Property must be made to the Secured Creditors or their nominee and that
payment, delivery or performance to the Cedent or to anyone else will not
constitute valid payment, delivery or performance, and the Secured Creditors
shall be entitled to do likewise. The Cedent shall on demand by the Secured
Creditors provide proof that such notification has been duly given;

    9.2.2

refuse to accept any payment, delivery, or performance tendered in respect of
any of the Secured Property and order that such payment, delivery or performance
be tendered to the Secured Creditors;

    9.2.3

forthwith pay over or deliver to the Secured Creditors any interest, dividend,
negotiable instruments or other monetary benefits of any nature accrued or
received in respect of the Secured Property after the date of an Event of
Default, by depositing the same into any bank account in South Africa nominated
by the Secured Creditors;

11

--------------------------------------------------------------------------------


9.2.4

deliver to the Secured Creditors any property which the Cedent acquires or which
accrues to it in connection with the Secured Property;

    9.2.5

at its own cost, carry out any lawful directions the Secured Creditors may give
in regard to the realisation of Secured Property, and sign any document or do
any other lawful act necessary to:


  (a)

vest the Secured Property in the Secured Creditors;

        (b)

enable any sale, purchase or other realisation or transfer of Secured Property;
or

        (c)

perfect and complete (to the extent necessary) the cession of any Secured
Property under this Agreement.


9.3

No obligation on the Secured Creditors

   

Notwithstanding anything to the contrary contained in this Agreement, no Secured
Creditor shall be obliged to take any steps to preserve, protect, collect,
recover or otherwise enforce its rights under or in respect of the Secured
Property.


10.

APPROPRIATION OF PROCEEDS

   

The Secured Creditors shall apply the net proceeds of all amounts received
pursuant to the sale or other realisation of Secured Property, or from the
appropriation of cash amounts which constitute Secured Property, under this
Agreement (after deducting all properly evidenced costs and expenses incurred by
the Secured Creditors) in reduction or discharge of the Secured Obligations, in
such order and in such manner as the Secured Creditors deem fit.

    11.

PAYMENTS

   

Subject to the Common Terms Agreement, and unless otherwise agreed or specified
by the Secured Creditors by notice in writing, all payments due by the Cedent
under this Agreement or in respect of the Secured Property shall be made free of
any bank or other charges in the currency of the Secured Obligation into a bank
account, or at such other address in South Africa, nominated by the Secured
Creditors.

    12.

POWER OF ATTORNEY

   

The Cedent irrevocably and severally appoints the Secured Creditors, jointly and
severally, and any of their delegates or sub-delegates to be its attorney to
take any action which the Cedent is obliged to take under this Agreement but has
failed to take. The Cedent ratifies and confirms whatever any attorney does or
purports to do pursuant to its appointment under this Clause.

    13.

FURTHER ASSURANCES

   

The Cedent shall generally promptly do everything that may be required in order
to comply with its obligations under this Agreement, and as may otherwise be
required by the Secured Creditors for the purposes of, and to give effect to,
this Agreement, failing which the Secured Creditors may, to the extent possible,
attend thereto on behalf of the Cedent and recover on demand from the Cedent any
reasonable expenses incurred in relation thereto. In particular the Cedent shall
execute and do all such acts and things as the Secured Creditors, in their
reasonable discretion, may require:


13.1

to perfect or protect the Security created (or intended to be created) by this
Agreement;

    13.2

to preserve or protect any of the rights of the Secured Creditors under this
Agreement;

12

--------------------------------------------------------------------------------


13.3

to enforce any Security created under this Agreement on or at any time after it
becomes enforceable;

    13.4

for the exercise of any power, authority or discretion vested in a Secured
Creditor under this Agreement;

    13.5

to carry out the effect, intent and purpose of this Agreement,


in any such case, forthwith upon demand by the Secured Creditors, to the maximum
extent permitted by law and at the expense of the Cedent.

    14.

ADDITIONAL RIGHTS

   

The rights conferred on the Secured Creditors by this Agreement are additional
to and not in substitution for:


14.1

any other rights a Secured Creditor has, or may at any time in the future have,
against the Cedent or any other person;

    14.2

any other Security held or hereafter to be held by a Secured Creditor from the
Cedent or any other person, in connection with the Secured Obligations. A
Secured Creditor may release any Security held by it without prejudice to its
rights under this Agreement.


15.

CEDENT BOUND NOTWITHSTANDING CERTAIN CIRCUMSTANCES

   

The Cedent agrees that on signature of this Agreement, it will be bound under
this Agreement to the full extent hereof, despite the fact that:


15.1

any additional Security from the Cedent or any other person for the Secured
Obligations may not be obtained or may be released or may cease to be held for
any other reason;

    15.2

the Finance Parties may agree any variation or novation of the Finance Documents
(including any amendment providing for the increase in the amount of the
Facility or an additional facility);

    15.3

any Finance Party may receive a dividend or benefit in any insolvency,
liquidation or business rescue or any compromise or composition, whether in
terms of any statutory enforcement or the common law;

    15.4

the Secured Creditors may grant any indulgences to the Cedent or may not
exercise any one or more of its rights under the Finance Documents, either
timeously or at all; or

    15.5

any other fact or circumstance may arise on which the Cedent might otherwise be
able to rely on a defence based on prejudice, waiver or estoppel.


If the Cedent suffers any loss arising from any of the facts, circumstances,
acts or omissions referred to above, it will have no claim against any Secured
Creditor in respect thereof.

    16.

KEEPING, INSPECTION AND DELIVERY OF RECORDS


16.1

The Cedent shall at all times keep up-to-date records of the Secured Property
and shall comply with any reasonable directions the Secured Creditors may give
in regard to the keeping of such records.

    16.2

The Secured Creditors or anyone authorised by the Secured Creditors may at any
time and on reasonable notice inspect any of the Cedent's books of account and
other records, including books of account and records in the possession of a
third party.

13

--------------------------------------------------------------------------------


16.3

If the Secured Creditors at any time so request, the Cedent shall at its own
cost deliver to the Secured Creditors or their order certified copies of any of
the books and records referred to in Clauses 16.1 and 16.2.


17.

EXEMPTION FROM LIABILITY


17.1

A Secured Creditor, their officers, trustees, agents, beneficiaries, employees
and advisors (each an Exempt Party) shall not be liable for any loss or damage,
whether direct, indirect, consequential or otherwise, suffered by the Cedent
howsoever arising in connection with this Agreement, whether that loss or damage
arises as a result of a breach of contract (whether total, fundamental or
otherwise), delict or any other cause, and whether this Agreement has been
terminated or not, other than as a result of the gross negligence or wilful
misconduct of that Exempt Party.

    17.2

The Cedent hereby indemnifies (and agrees to keep indemnified) and holds
harmless the Secured Creditors and their respective officers, trustees, agents,
beneficiaries, employees and advisors against any and all losses, claims,
damages or liabilities (excluding any consequential damages, loss or liability
(including opportunity cost)) to which they may become subject under or in
connection with this Agreement, and agrees to reimburse the Secured Creditors
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided that the Cedent will not be liable to any particular Secured Creditor
in any such case to the extent that any such loss, claim, damage or liability of
that Secured Creditor arises out of the gross negligence or wilful misconduct of
that Secured Creditor or any of its officers, trustees, agents, beneficiaries,
employees and advisors, as the case may be.


18.

CHANGES TO THE PARTIES


18.1

Transfers by a Secured Creditor


18.1.1

A Secured Creditor may cede any of its rights and/or delegate any of its
obligations under this Agreement to any person to whom it cedes any of its
rights and/or delegates any of its obligations under the Finance Documents. The
Cedent agrees to co-operate and take all such steps as a Secured Creditor may
reasonably request to give any such transferee the benefit of this Agreement.

    18.1.2

To the extent that a splitting of claims arises as a result of any actions taken
under Clause 18.1.1, the Cedent hereby consents to such splitting of claims.


18.2

Stipulation for the benefit of future Secured Creditors

   

The provisions of this Agreement which confer benefits on the Secured Creditors
constitute stipulations for the benefit of any person who becomes a Finance
Party and a Secured Creditor after the Signature Date, and shall be capable of
acceptance by that person at any time. To the extent that a splitting of claims
arises as a result of the provisions of this Clause, the Cedent hereby consents
to such splitting of claims.

    18.3

Transfers by the Cedent

   

The Cedent may not cede any of its rights nor delegate any of its obligations
under this Agreement.


19.

SEVERABILITY

   

Each term of this Agreement, whether forming an entire clause or only part of a
clause, is divisible and severable from all the other terms (regardless of the
manner in which they may be linked together or grouped grammatically). If a term
or provision of this Agreement is or becomes illegal, invalid or unenforceable
in any respect in any jurisdiction, that will not affect:

14

--------------------------------------------------------------------------------

19.1

the legality, validity or enforceability in that jurisdiction of any other term
or provision of this Agreement which shall remain in full force and effect, and
such illegal, invalid or unenforceable term or provision shall be severed from
this Agreement; or

    19.2

the legality, validity or enforceability in other jurisdictions of that or any
other term of this Agreement,


and in particular, a Secured Creditor shall be entitled to deal with its rights
in respect of the Secured Property in such manner as is sanctioned or approved
in terms of a court order or as is otherwise legally permissible.

    20.

GOVERNING LAW

   

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by South African law.

    21.

JURISDICTION


21.1

The Parties hereby irrevocably and unconditionally consent to the non-exclusive
jurisdiction of the High Court of South Africa (Gauteng Local Division,
Johannesburg) (or any successor to that division) in regard to all matters
arising from this Agreement (including a dispute relating to the existence,
validity or termination of this Agreement or any non-contractual obligation
arising out of or in connection with this Agreement) (a dispute).

    21.2

The Parties agree that the courts of South Africa are the most appropriate and
convenient courts to settle disputes. The Parties agree not to argue to the
contrary and waive objection to this court on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Agreement.

    21.3

This Clause 21 is for the benefit of the Secured Creditors only. As a result,
the Secured Creditors shall not be prevented from taking proceedings relating to
a dispute in any other court with jurisdiction. To the extent allowed by law,
the Secured Creditors may take concurrent proceedings in any number of
jurisdictions.


22.

MISCELLANEOUS MATTERS


22.1

Amendments, waivers and cancellation


22.1.1

No contract varying, adding to, deleting from or cancelling this Agreement will
be effective unless reduced to writing and signed by or on behalf of the
Parties.

    22.1.2

The expiry or termination of this Agreement will not prejudice the rights of the
Secured Creditors in respect of any antecedent breach by the Cedent of, or non-
performance under, this Agreement.


22.2

Certificates and Determinations

   

Any certification or determination by a manager of a Secured Creditor (whose
appointment need not be proved) as to the existence of and the amount of
indebtedness by the Cedent to the Secured Creditors, that such amount is due and
payable, the amount of interest accrued thereon and as to any other fact, matter
or thing related to the Cedent's indebtedness under the Finance Documents shall
be, in the absence of manifest error, prima facie evidence of contents and
correctness of the matters to which it relates for the purposes of provisional
sentence, summary judgement or any other proceedings, shall be valid as a liquid
document for such purposes and shall, in addition, be prima facie proof for
purposes of pleading or trial in any action instituted against the Cedent
arising herefrom.

15

--------------------------------------------------------------------------------

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

16

--------------------------------------------------------------------------------

SCHEDULE 1

SHARES AND SHAREHOLDER CLAIMS

NOTICE: SHARES AND SHAREHOLDER CLAIMS

To: [RELEVANT INVESTMENT] (the Company)   [•]   [•]   [•]     From: NET1 APPLIED
TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED (the Cedent)     FIRSTRAND BANK
LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) (a Secured Creditor)  
  NEDBANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING DIVISION
(the Secured Creditor)

[Date]

Dear Sirs,

Cession and Pledge in Security dated [•], 20[•] by Net1 Applied Technologies
South Africa
Proprietary Limited (the Cedent) in favour of the Secured Creditors
(the Cession and Pledge)


1.

We refer to the Cession and Pledge (a copy of which is attached for your
records).

    2.

Terms and expressions defined in the Cession and Pledge have the same meaning
where used in this letter.

    3.

The Cedent and the Secured Creditors give the Company notice of the following:


3.1

pursuant to the Cession and Pledge, the Cedent has, inter alia, pledged all its
Shares and ceded in securitatem debiti to the Secured Creditors all its Shares
and Shareholder Claims;

    3.2

with effect from the date on which the Secured Creditors notifies you in writing
that an Event of Default is continuing, and thereafter until otherwise notified
by the Secured Creditors, you must make all payments to be made to the Cedent in
respect of its Shares and Shareholder Claims direct to the Secured Creditors by
payment into any bank account nominated by them in writing.


4.

The instructions in this letter may not be revoked or amended without the prior
written consent of the Secured Creditors.

    5.

This letter is governed by the laws of South Africa.

Please send to each Secured Creditor, with a copy to ourselves, the attached
acknowledgement confirming your agreement to the above.

17

--------------------------------------------------------------------------------


    For and on behalf of:       Net1 Applied Technologies South Africa
Proprietary Limited       Name:      ________________________________________  
    Date:        ________________________________________      

 

 

      For and on behalf of:       FirstRand Bank Limited (acting through its
Rand Merchant Bank division)      
Name:      ________________________________________       Date:  
     ________________________________________      

 

 

      For and on behalf of:       Nedbank Limited (acting through its Corporate
and Investment Banking division)       Name:     
________________________________________       Date:  
     ________________________________________  

18

--------------------------------------------------------------------------------

FORM OF ACKNOWLEDGEMENT

To:

FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)

 

 

NEDBANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING DIVISION)

 

 

Copy:

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED

 

 

From:

[RELEVANT INVESTMENT] (the Company)

[Date]

Dear Sirs,

NOTICE OF CESSION AND PLEDGE

1.

We refer to the notice of cession and pledge dated [•], 2017 (the Security
Notice), attaching a copy of a written cession and pledge in security given by
Net1 Applied Technologies South Africa Proprietary Limited in favour of the
Secured Creditors.

    2.

Terms and expressions defined in the Security Notice have the same meaning where
used in this letter.

    3.

The Company acknowledges receipt of the Security Notice and hereby irrevocably
and unconditionally confirms its consent to, and acknowledges and agrees to the
terms and conditions thereof.

    4.

In the event of you exercising your rights under the Cession and Pledge, the
Company irrevocably and unconditionally undertakes to:


4.1

give effect thereto and to perform our obligations in relation to the Secured
Property to and in favour of the Secured Creditors; and

    4.2

recognise any person to whom the Shares or Shareholder Claims are to be
transferred and approve the transfer to that person.


    For and on behalf of:       [Relevant Investment]       Name:     
________________________________________      
Office:     ________________________________________  

19

--------------------------------------------------------------------------------

FORM OF COMPANY RESOLUTION

[RELEVANT INVESTMENT] PROPRIETARY LIMITED
Registration Number [•]
(the Company)


  RESOLUTIONS OF THE DIRECTORS OF THE COMPANY  

WHEREAS:

Net1 Applied Technologies South Africa Proprietary Limited (the Cedent) has
given a written cession and pledge in security, dated [•], 2017 (the Cession and
Pledge), in favour of the Secured Creditors as defined in the Cession and
Pledge. The Company has received a signed copy of the Cession and Pledge. Under
the Cession and Pledge, the Cedent, inter alia:

(a)

pledges and cedes all its shares, from time to time, in the issued share capital
of the Company (the Shares); and

    (b)

cedes all of its rights and interests of whatsoever nature to and in, and all
current and future claims that the Cedent may have against the Company, whether
in the form of shareholder loans or otherwise (the Shareholder Claims),

to the Secured Creditors.

RESOLVED THAT:

1.

RESOLUTION 1

   

The Company notes and gives its consent to the pledge and cession in security of
the Shares and the Shareholder Claims by the Cedent to and in favour of the
Secured Creditors.

    2.

RESOLUTION 2

   

The Company consents to any transfer of the Shares pursuant to any enforcement
by the Secured Creditors of its rights under the Cession and Pledge.

    3.

RESOLUTION 3

   

Any director of the Company is hereby authorised to sign any document necessary
to give effect to Resolution 1 and Resolution 2 above.

[signatures of all directors]

20

--------------------------------------------------------------------------------

SIGNATURE PAGE

THE CEDENT               /s/ Herman Kotzé                For and on behalf of:  
    Net1 Applied Technologies South Africa Proprietary Limited     Name:       
Herman Kotzé     Office:       Director                         (who warrants
his authority)  


--------------------------------------------------------------------------------

SIGNATURE PAGE

THE SECURED CREDITOR

 

/s/ Niel van Zyl

 

  /s/ Christo Welthagen                    For and on behalf of:   For and on
behalf of:       FirstRand Bank Limited (acting through its Rand Merchant Bank
division) FirstRand Bank Limited (acting through its Rand Merchant Bank
division)       Name:        Paul Bailey   Name:        Stuart Harrison      
Office:       Authorised signatory   Office:       Authorised signatory      
                   (who warrants his authority)                      (who
warrants his authority)


--------------------------------------------------------------------------------

SIGNATURE PAGE

THE SECURED CREDITOR

 

/s/ Paul Bailey   /s/ Stuart Harrison

 

 

                For and on behalf of:   For and on behalf of:       Nedbank
Limited (acting through its Corporate and Investment Banking division)   Nedbank
Limited (acting through its Corporate and Investment Banking division)      
Name:        Paul Bailey   Name:        Stuart Harrison       Office:      
Authorised signatory   Office:       Authorised signatory      
                   (who warrants his authority)                      (who
warrants his authority)


--------------------------------------------------------------------------------